Case 4:18-cv-00644 Document 65-13 Filed on 11/18/19 in TXSD Page 1 of 6




                       EXHIBIT WW

              Boriskie Transfer History,
               HOU00148601-148605
   Case 4:18-cv-00644 Document 65-13 Filed on 11/18/19 in TXSD Page 2 of 6



Payroll                 78405
Created Date            5/11/2004 0: 00
Member Name             BORISKIE, PHIL A
Rank                    DISTRICT CHIEF/EMT
From Station            4
From Shift              D
From Debit              5
From District           4
From Quad               NW
From GFS                1210
To Station              200
To Shift                8-May
To Debit                A
To Dist                 XXX
To Quad                 XX
To GFS                  1110
Effective Date          5/15/2004 0: 00
Effective (Promo)
Prom From
Prom To
Reason                  5
                        GOING FROM A 24 HOUR
                        SUPPRESSION SHIFT TO A 5 DAY
                        40 HOUR WORK WEEK. WILL
Notes
                        WORK MONDAY THRU FRIDAY,
                        0800-1600 HOURS. WILL BE OFF
                        SATURDAY AND SUNDAY.
AdmPersOther            1
PostVac                 Y
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       03 Apparatus
To AssignToCode
VacPerTem               PERM
                        WILL REPORT TO LOGISTICS,
Notes2                  1205 DART STREET. WILL BE
                        ACTING FIRE CHIEF.
F_P_T                   PERM
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148601
   Case 4:18-cv-00644 Document 65-13 Filed on 11/18/19 in TXSD Page 3 of 6



Payroll                 78405
Created Date            5/26/2004 0: 00
Member Name             BORISKIE, PHIL A
Rank                    DISTRICT CHIEF/EMT
From Station            200
From Shift              8-May
From Debit              A
From District           XXX
From Quad               XX
From GFS                1110
To Station              200
To Shift                8-May
To Debit                A
To Dist                 XXX
To Quad                 XX
To GFS                  1110
Effective Date          5/26/2004 0: 00
Effective (Promo)       5/26/2004 0: 00
Prom From               DISTRICT CHIEF
Prom To                 FIRE CHIEF
Reason                  1
                        TRANSFER ISSUED FOR
                        PROMOTIONAL PURPOSES ONLY.
Notes                   WILL REMAIN ON SAME WORK
                        SCHEDULE AT SAME WORK
                        LOCATION.
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode
To AssignToCode
VacPerTem
Notes2
F_P_T                   PERM
T_P_T                   PERM
PromFromCode
PromToCode              1020
PromToHFDCode




                                                                             HOU00148602
   Case 4:18-cv-00644 Document 65-13 Filed on 11/18/19 in TXSD Page 4 of 6



Payroll                 78405
Created Date            1/21/2010 0: 00
Member Name             BORISKIE, PHIL A
Rank
From Station            200
From Shift              D
From Debit              @
From District           0
From Quad
From GFS                1110
To Station              78
To Shift                A
To Debit                6
To Dist                 78
To Quad                 SW
To GFS                  1210
Effective Date          1/23/2010 0: 00
Effective (Promo)       1/23/2010 0: 00
Prom From               FIRE CHIEF
Prom To                 DISTRICT CHIEF
Reason                  1
                        GOING FROM A 40 HOUR WORK
                        WEEK TO A 24 HOUR
                        SUPPRESSION SHIFT. WILL
Notes
                        REPORT FORDUTY ON 01-23-10
                        AT 0630 HOURS. PERMANENT
                        POSITION.
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode
To AssignToCode         03 Apparatus
VacPerTem
Notes2
F_P_T                   PERM
T_P_T                   PERM
PromFromCode            1020
PromToCode              1023
PromToHFDCode




                                                                             HOU00148603
   Case 4:18-cv-00644 Document 65-13 Filed on 11/18/19 in TXSD Page 5 of 6



Payroll                 78405
Created Date            3/8/2010 0: 00
Member Name             BORISKIE, PHIL A
Rank                    DISTRICT CHIEF
From Station            78
From Shift              A
From Debit              6
From District           78
From Quad               SW
From GFS                1210
To Station              78
To Shift                A
To Debit                6
To Dist                 78
To Quad                 SW
To GFS                  1210
Effective Date          3/10/2010 0: 00
Effective (Promo)
Prom From
Prom To
Reason                  5
Notes                   PERMANENT POSITION.
AdmPersOther            1
PostVac                 N
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       03 Apparatus
To AssignToCode         03 Apparatus
VacPerTem
Notes2
F_P_T                   TEMP
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148604
   Case 4:18-cv-00644 Document 65-13 Filed on 11/18/19 in TXSD Page 6 of 6



Payroll                 78405
Created Date            11/1/2011 0: 00
Member Name             BORISKIE, PHIL A
Rank                    DISTRICT CHIEF
From Station            78
From Shift              A
From Debit              6
From District           78
From Quad               SW
From GFS                1210
To Station              4
To Shift                A
To Debit                5
To Dist                 4
To Quad                 NW
To GFS                  1210
Effective Date          11/8/2011 0: 00
Effective (Promo)
Prom From
Prom To
Reason                  5
                        WILL REPORT FOR DUTY ON 11-08-
Notes
                        11 AT 0630 HOURS.
AdmPersOther            1
PostVac                 Y
FTO_DTO
EMS
Preceptor               0
HazMat                  0
BIL                     0
From AssignToCode       03 Apparatus
To AssignToCode         03 Apparatus
VacPerTem               PERM
Notes2
F_P_T                   PERM
T_P_T                   PERM
PromFromCode
PromToCode
PromToHFDCode




                                                                             HOU00148605
